Citation Nr: 0033929	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-18 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $958.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from October 1950 to 
March 1955; he died on December [redacted], 1987.  The 
appellant is his widow.

This matter arises from a decision rendered in July 1998 by 
the Department of Veterans Affairs (VA) Committee on Waivers 
and Compromises (COWC) at the Manila, Philippines, Regional 
Office (RO).  Therein, it was held that collection of the 
overpayment of improved death pension benefits in the amount 
of $958 would not violate the principles of equity and good 
conscience.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  The appellant was awarded improved death pension benefits 
effective February 1, 1996, at the maximum rate payable for a 
widow with no dependents and no entitlement to special 
monthly pension.  

2.  On her eligibility verification report (EVR) submitted to 
VA in January 1998, the appellant indicated that she had 
wages during 1997 totaling $2,000.  Based upon that 
information, VA terminated the appellant's pension benefits 
for the months of November and December of 1997; an 
overpayment of $958 ensued.  

3.  The appellant was at fault in the creation of the 
overpayment at issue.  

4.  The appellant's only source of income currently is in the 
form of VA improved death pension benefits.  

5.  Recovery of the overpayment at issue would subject the 
appellant to undue economic hardship.  

6.  Collection of the instant indebtedness would defeat the 
purpose for which the improved death pension program is 
intended.  


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved death 
pension benefits in the amount of $958 would not be against 
the principles of equity and good conscience.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, her 
contentions go to the question of her relative degree of 
fault in the creation of the debt.  In August 1999, she 
stated that the overpayment resulted from her lack of 
knowledge regarding income reporting procedures, and that, 
therefore, the overpayment was not properly created.  It is 
clear from the foregoing, that the appellant is contending 
that she was without fault in the creation of the debt, 
rather than that the indebtedness is invalid.  Because the 

appellant has not questioned the validity of the 
indebtedness, and because the Board is satisfied that the 
debt was properly created, that question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).  Also of note is that the COWC considered the facts 
in this case, and concluded that the appellant had not 
demonstrated fraud, willful misrepresentation, bad faith, or 
a lack of good faith in the creation of the instant 
overpayment.  Notwithstanding this, however, the Board must 
render an independent determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Since there 
appears to be no indication of an intent to deceive or to 
seek unfair advantage by the appellant, no legal bar to the 
benefit now sought is present.  Id.  

The sole question for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, there 
shall be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a).  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 
38 C.F.R. § 1.965(a).  In making such a decision, 
consideration will be given to such things as the relative 
fault of the debtor vis-à-vis VA, whether collection of the 
debt would deprive the debtor of life's basic necessities, or 
whether recoupment would nullify the objective for which the 
improved death pension program is intended.  

The indebtedness at issue resulted from the appellant's 
failure to promptly notify VA of her earnings during the 
latter part of 1997.  VA first learned of the appellant's 
earnings on her EVR submitted in January 1998.  Thus, the 
appellant was at fault in the creation of the instant 
overpayment.  However, it is clear that the appellant did 

notify VA of her employment in a relatively timely manner.  
As such, her fault is mitigated by the good faith that she 
otherwise demonstrated in reporting her earnings.  

Notwithstanding the fault of the appellant in the creation of 
the indebtedness at issue, the more pressing question is 
whether collection of the indebtedness would deprive her of 
life's basic necessities.  The appellant contends that it 
would; however, the record does not reflect her submission of 
a VA 20-5655, Financial Status Report.  The Board finds the 
absence of this form puzzling; her request for waiver 
referred to the enclosed "VAF 20-5655."  Moreover, a VA 
Form 119, Report of Contact, completed by a VA employee 
states that the widow "has furnished 5655" [sic].  Thus, it 
is not clear whether the widow inadvertently failed to submit 
a Financial Status Report or whether it was misplaced by the 
RO.  In any case, the Board believes that an equitable 
determination can be made absent a formal statement from the 
appellant regarding her monthly income and expenses.  The 
record indicates that the appellant has no income other than 
her improved death pension benefits.  This is confirmed by 
the EVR that she submitted in February 1999.  Moreover, the 
Board notes that the RO currently has computed her present 
pension entitlement based upon no countable income.  Given 
this, it can reasonably be concluded that collection of the 
indebtedness at issue would deprive the appellant of life's 
basic necessities; in effect, collection of the indebtedness 
would subject her to undue economic hardship.  In addition, 
to withhold all, or any part of, her improved death pension 
benefits would defeat the purpose for which that program is 
intended.  

In view of the foregoing, collection of the indebtedness at 
issue would violate the principles of equity and good 
conscience.  Thus, the Board need not visit the 

questions of (1) whether the appellant was unjustly enriched 
by her receipt of improved death pension benefits to which 
she was not entitled, (2) whether her failure to make 
restitution would result in her unfair financial gain, or (3) 
whether she relinquished a valuable right or otherwise 
incurred a legal obligation in choosing to receive improved 
death pension benefits.  The appellant's inability to repay 
the debt in this case overrides other equitable 
considerations.


ORDER

Waiver of recovery of the overpayment of improved death 
pension benefits in the amount of $958 is granted. 



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals









